Citation Nr: 0305190	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  95-10 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 28, 
1994, for a grant of service connection for post-traumatic 
stress disorder.  

(The issues of entitlement to increased ratings for a low 
back disorder and post-traumatic stress disorder will be 
addressed in a later decision.)

REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg


INTRODUCTION

The veteran served on active duty from July 1986 to August 
1987. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Manchester, New Hampshire, (hereinafter RO).  
Following this action, the veteran moved to Florida, and the 
VA Regional Office in St. Petersburg, Florida, is the 
certifying RO.  The issues shown on the title page were 
denied by the Board in an August 24, 2001 decision to which 
the veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In an order 
dated September 6, 2002, the Court vacated the August 24, 
2001, Board decision, and granted a Joint Motion for Remand 
(hereinafter Joint Motion).   

Pursuant to the instructions of the Court, the Board is 
undertaking additional development on the issues of 
entitlement to increased ratings for a low back disability 
and post-traumatic stress disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903.)  After providing 
the notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  Service connection for post-traumatic stress disorder was 
denied by a May 1989 rating decision on the basis that there 
was no evidence of a sexual assault during service; the 
veteran was informed of this decision in June 1989 and a 
timely appeal to this decision was not perfected by the 
veteran; this is the last final rating action addressing this 
issue on any basis. 

3.  The veteran filed a claim for service connection for a 
psychiatric disorder received on October 28, 1994; there is 
no document which could be construed as a claim to reopen the 
claim for a psychiatric disorder, including post-traumatic 
stress, disorder prior to this date.  

4.  The RO granted service connection for post-traumatic 
stress disorder for post-traumatic stress disorder effective 
from October 28, 1994, principally on the basis of a December 
1996 decision of the VA Director of Compensation and Pension 
conceding that the appellant was sexually assaulted during 
service.  


CONCLUSIONS OF LAW

That portion of the May 1989 rating decision denying service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002). 

The criteria for an effective date earlier than October 28, 
1994, for a grant of service connection for post-traumatic 
stress disorder are not met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that further development for 
consideration of the impact of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), is not required, as it is the law, and not 
development of the facts, that are dispositive in this 
matter.  Accordingly, the VCAA can have no effect on this 
appeal.  Manning v. Principi, No. 98-572 (U.S. Vet. App. Dec. 
19, 2002). 

Once a RO decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2002).

An award granted on the basis of receipt of new and material 
evidence, other than service department records, may not be 
made effective prior to receipt of the claim to reopen.  
38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(q)(1)(ii) (2002).  

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for post-traumatic stress 
disorder was denied by a May 1989 rating decision, 
essentially on the basis that there was no evidence of an in-
service sexual assault which the veteran claimed resulted in 
post-traumatic stress disorder.  The veteran was informed of 
this decision in June 1989 (See VA Form 20-8956 dated June 6, 
1989), and a timely appeal to this decision was not perfected 
by the veteran.  As such, that portion of the May 1989 rating 
decision which denied entitlement to service connection for 
post-traumatic stress disorder is "final."  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a).  This is the last final decision 
denying the claim for service connection for post-traumatic 
stress disorder on any basis.    

Service connection for post-traumatic stress disorder was 
granted by a January 1997 rating decision, principally on the 
basis of a December 1996 decision of the VA Director of 
Compensation and Pension conceding that the veteran was 
assaulted during service.  Ultimately, the RO assigned 
October 28, 1994, as the effective date of service 
connection.  See March 1997 rating decision.  This was based 
on a decision by the RO construing receipt of a claim on this 
date as representing an intent by the veteran to reopen her 
claim for service connection for post-traumatic stress 
disorder.  Id.   

Absent a claim of clear and unmistakable error in the May 
1989 rating decision, an issue not raised by the veteran or 
adjudicated by the RO, an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder cannot be assigned unless there is some document of 
record that can be construed as a "claim to reopen" the 
claim for service connection for post-traumatic stress 
disorder prior to October 28, 1994.  No such document is 
revealed upon review of the claims file, and the Board thus 
finds that there is no legal basis for an effective date for 
the grant of service connection for post-traumatic stress 
disorder prior to October 28, 1994.  Thus, as the controlling 
legal criteria codified at 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(q)(1)(ii) provide that the effective date 
for a grant of service connection based on a reopened claim 
can be no earlier than the date of receipt of the claim to 
reopen, and there is no legal exception or authority that 
applies to the facts of this case, the Board has no choice 
but to deny the veteran's request for an earlier effective 
date for the grant of service connection for post-traumatic 
stress disorder.  

While the Board is sympathetic to the veteran's testimony 
presented at the June 1997 hearing with regard to 
difficulties with her representation at the time the May 1989 
rating decision was rendered, the notice that accompanied 
this decision did notify the veteran of her appellate rights.  
See reverse side of VA Form 20-8956 dated June 6, 1989.  
There is also evidence that the veteran was aware of her 
appellate rights at that time as well, because she did 
express disagreement with the ratings assigned for her back 
and knee disabilities assigned by the May 1989 rating 
decision through her representative in an October 1989 
statement.  Thus, as the Board is bound by the rules and 
regulations of VA, an earlier effective date cannot be 
assigned.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Joint Motion directed the Board to consider the holding 
in Ruffin v. Principi, 16 Vet. App. 12 (2002) in its 
adjudication of this issue.  See September 6, 2002, Joint 
Motion, page 23.  In Ruffin, the rating decision at issue, 
unlike the instant case, was conceded by VA to have not been 
accompanied by proper notification.  Ruffin, 16 Vet. App. at 
13.  Thus, as the evidence of record clearly indicates that 
the veteran was properly notified of the rating decision in 
question as documented by the June 1989 VA Form 20-8956 
discussed above, no change in the disposition of this case is 
warranted due to Ruffin.  


ORDER

Entitlement to an effective date earlier than October 28, 
1994, for a grant of service connection for post-traumatic 
stress disorder is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

